Title: Enclosure: Virginia High Court of Chancery Decree, 1 October 1799
From: Virginia High Court of Chancery
To: 


EnclosureVirginia High Court of Chancery Decree


Virginia
In the high court of chancery



       Between




Thomas Jefferson

Plt


           and




John, William, Sally, James, Charles, Isham, Bennett, Killsborough, Eliza, Francis Lucy, and Nancy Crawford Henderson children heirs and parceners of Bennett Henderson deceased Defts.
In this cause, the court, on this first day of october, in the year of our lord one thousand seven hundred and ninety nine, doth adjudge, order and decree that the defendents do desist from further proceedings to raise and reflow their back water on the mill seat of the plaintiff on the north side of the Rivanna in the bill mentioned; that the defendents do abate and throw down so much of their already erected dam as raiseth the water in that stream above its natural level leaving it at the hight where the water was before erection of the mill constructed by the plaintiffs father Peter Jefferson at the confines of the plaintiff and the defendents, or permit prostration of that nusance by the plaintiff or his agents and that the deposition of Thomas Morgan, taken and reported, in perpetuam rei memoriam, be registered as an act and amongst the monuments of this court.
A copy Teste

P. Tinsley, C,C,

